DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A means for detecting fraud comprising: 

model tuning software and transaction review software wherein; 

the model tuning software views the transaction in memory and tunes an artificial neural network model with the transaction; and 

the transaction review software processes the transaction through the artificial neural network model, converts the transaction into a feature vector, encodes the feature vector into a compressed vector, decodes the compressed vector into a reconstructed vector, subtracts the reconstructed vector from the feature vector, and determines a fraud indication based on a difference from the reconstructed vector from the feature vector.


This is considered to be certain methods of organizing human activity, in particular, a means for detecting fraud in transactions which is viewed as a fundamental economic practice.  
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor, memory, and transceiver) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor, memory, and transceiver to process, store, transmit, and receive various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (US 2021/0312455) in view of official notice.
	Regarding claims 1 and 11, Venturelli discloses an apparatus and method for detecting fraud which includes a transceiver, memory, and processor (see abstract, Figs. 1, 6, memory, cpu, etc.) wherein the processor operates model tuning software and transaction review software (Fig. 6, par. 21, train fraud detection model, par. 33, transaction processing engine), the processor receives transaction information from a transceiver and stores the information in memory (abstract, par. 21, 23, 32, input data set of transactions received by processor and stored), the model tuning software views the transaction information and tunes a neural network model with the information (abstract, par. 21, 23, 33, neural network uses transaction input data set to train a fraud detection model), and the transaction review software processes the transaction information through the neural network converting the information into vectors to determine a fraud indication (par. 21, 33, 34, transaction processing engine detects and blocks fraudulent transactions, a fraud prediction is generated which can be a value).
	The apparatus of Venturelli differs from the claimed invention in that the process for determining the fraud indication from the transaction information is not the same as the recited process.
	The examiner gives official notice that it is well-known to use various mathematical techniques and steps to calculate a value using input data and it would be an obvious matter to one of ordinary skill in the art to use the appropriate techniques and steps to calculate a value from data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Venturelli to use the recited process for determining a fraud indication, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide a simple mathematical process for determining a fraud indication from a data set.
	Regarding claim 2, a reason for the fraud indication is determined (par. 33, 37, a time gap may be an indicator of fraud, etc.).  Regarding claims 3 and 4, the processor sends messages to various entities (par. 66, messages are sent, well-known to send fraud alerts to banks, customers, etc.).  Regarding claim 5, the processor blocks fraudulent transactions (par. 33, detect and block fraudulent transactions).  Regarding claim 8, the transceiver is connected to a payment rail (par. 60, system is connected to payment gateway).  Regarding claims 6, 7, 9, and 10, the particular details of the processor, transceiver, neural network, and tuning process are matters of design choice since these features have not been shown to serve any particular purpose or solve any stated problem.  Regarding claims 12-20, the features of the invention recited in these claims have already been addressed in the rejection above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627